                                                                       JS-6
1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11    CHERYL THURSTON, an                    Case: SACV 19-1283-GW-FFMx
      individual, and DOMINICK
12    MARTIN, an individual,
13                                           CONSENT DECREE
                            Plaintiffs,
14
         -against-
15
16    CANADA GOOSE US, INC, a
      Delaware corporation; and DOES 1-
17    10, inclusive,
18
19                          Defendants
20
21        1.     This Consent Decree is entered into as of the Effective Date, as defined
22 below in Paragraph 12, by and between the following parties: Plaintiffs, Cheryl
23 Thurston and Dominick Martin (“Plaintiffs”) and Defendant, Canada Goose US,
24 Inc. (“Defendant”) (Plaintiffs and Defendant shall hereinafter be collectively
25 referred to as the “Parties” and individually as a “Party”) for the purposes and on
26 the terms specified herein.
27
28


                                             1
                                    CONSENT DECREE
1                                       RECITALS
2          2.    Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42
3    U.S.C. §§ 12181 - 12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt.
4    36, prohibit discrimination on the basis of disability in the full and equal
5    enjoyment of the goods, services, facilities, privileges, advantages, and
6    accommodations of any place of public accommodation by any private entity that
7    owns, leases (or leases to), or operates any place of public accommodation. 42
8    U.S.C. § 12182(a); 28 C.F.R. § 36.201(a).
9          3.    Section 51(f) of the California Civil Code provides that a violation of
10 the right of any individual under the ADA shall also constitute a violation of the
11 Unruh Civil Rights Act.
12         4.    On June 25, 2019, Plaintiffs filed a lawsuit against Defendant.
13 Plaintiffs alleged that Defendant’s website directed at consumers which can be
14 accessed by U.S. based consumers through the use of the domain name
15 http://www.canadagoose.com (the “Website” as further defined in Paragraph 15),
16 contains barriers that prevent full and equal use by blind persons, in violation of
17 Title III of the ADA, 42 U.S.C. §§ 12181-12189, and the Unruh Civil Rights Act,
18 California Civil Code § 51 et seq.
19         5.    Defendant expressly denies that the Website violates Title III of the
20 ADA, the Unruh Civil Rights Act, or any other applicable law, rule, regulation or
21 statute. By entry into this Consent Decree, Defendant does not acknowledge or
22 admit any violation of any law or any wrongdoing of any kind in any respect.
23         6.    This Consent Decree resolves, settles, and compromises all issues
24 between the Parties based on the allegations set forth in Plaintiffs’ Complaint and
25 those claims or issues which arise from such allegations.
26
27
28


                                             2
                                   CONSENT DECREE
1                                     JURISDICTION
2          7.    Plaintiffs allege that Defendant is a private entity that owns and/or
3    operates, or contracts to have operated, the Website which is available through the
4    internet to personal computers, laptops, mobile devices, tablets, and other similar
5    technology. Plaintiffs contend that Defendant’s Website is a sales and service
6    establishment whose operations affect commerce and a public accommodation
7    subject to Title III of the ADA. 42 U.S.C. §12181(7); 12182(a); 28 C.F.R. §§
8    36.104, 36.201(a). Defendant denies that its Website is a public accommodation or
9    a place of public accommodation or is otherwise subject to Title III of the ADA.
10         8.    Pursuant to supplemental jurisdiction, an attendant and related cause of
11 action, arising from the same nucleus of operative facts and arising out of the same
12 transactions, is also brought under the Unruh Civil Rights Act, which act expressly
13 incorporates the ADA.
14         9.    This Court has jurisdiction over this action under 28 U.S.C. §§ 1331
15 and 1345, and 42 U.S.C. § 12188. The Parties agree that venue is appropriate.
16                               AGREED RESOLUTION
17         10.    Plaintiffs and Defendant agree that it is in the Parties’ best interest to
18 resolve this lawsuit on mutually agreeable terms without further litigation.
19 Accordingly, the Parties agree to the entry of this Consent Decree without trial or
20 further adjudication of any issues of fact or law raised in the Complaint.
21         11.   Pursuant to supplemental jurisdiction, an attendant and related cause
22 of action, arising from the same nucleus of operative facts and arising out of the
23 same transactions, is also brought under California’s Unruh Civil Rights Act,
24 which act expressly incorporates the Americans with Disabilities Act.
25         In resolution of this action, the Parties hereby AGREE and the Court
26 expressly APPROVES, ENTERS, AND ORDERS the following:
27
28


                                              3
                                    CONSENT DECREE
1                                      DEFINITIONS
2          12.    “Effective Date” means the date on which this Consent Decree is
3    entered on the Court’s Docket Sheet following approval by the Court.
4          13.    “Person(s) with a visual impairment” means any person who has a
5    visual impairment who meets the legal definition of blindness in that they have a
6    visual acuity with correction of less than or equal to 20 x 200.
7          14.    “Reasonable Efforts” means, with respect to a given goal or
8    obligation, the commercially reasonable efforts that a reasonable person in
9    Defendant’s position would use to achieve that goal or obligation and with
10 respect to Defendant’s Website (as defined below) shall mean commercially
11 reasonable efforts to improve the existing level of accessibility of the Website to
12 Persons with a visual impairment by using the Worldwide Web Consortium’s
13 Web Content Accessibility Guidelines WCAG 2.0 Level AA Success Criteria (as
14 defined therein) (“WCAG 2.0 AA”) as a guideline to make such improvements.
15 Any disagreement by the Parties as to whether Defendant has used Reasonable
16 Efforts as provided for under this Consent Decree shall be subject to the dispute
17 resolution procedures set forth in paragraphs 19 and 21 through 32 of this Consent
18 Decree. Reasonable Efforts shall be interpreted so as not to require Defendant to
19 undertake efforts whose cost, difficulty or impact on Defendant or its affiliates’
20 Website-related operations would constitute an undue burden, as defined in Title III
21 of the ADA but as applied to Defendant’s consumer focused merchandise-selling
22 Website-related operations, or would otherwise require efforts that are not
23 commercially reasonable, technically feasible or constitute a fundamental alteration
24 of the Website’s features or primary use.
25         15.    The Website, as initially defined in Paragraph 4 above, means the
26 U.S. portion of the eCommerce webpages owned and operated by or on behalf of
27 Defendant that allow consumers to obtain information about Defendant’s
28 products and purchase products on-line for delivery to their homes or places of


                                               4
                                     CONSENT DECREE
1    business in some geographic areas. “Website” does not include any mobile
2    applications or Third-Party Content (as defined below), nor does it apply to any
3    portions of the Website directed at business users or Defendant’s business
4    partners, or those designated for internal use by Defendant or its affiliates or to
5    websites not owned, operated or controlled by Defendant but that are linked from
6    or to Website or its mobile applications.
7          16.    Third-Party Content means web content that is generated by a third
8    party and not owned, coded, managed, operated by or on behalf of Defendant, or
9    hosted on the Website.
10                                         TERM
11         17.   The term of this Consent Decree shall commence as of the Effective
12 Date and remain in effect for twelve (12) months from the Effective Date.
13                 COMPLIANCE WITH TITLE III OF THE ADA
14                      AND THE UNRUH CIVIL RIGHTS ACT
15         18.   Web Accessibility Conformance Timeline: Defendant shall use
16 Reasonable Efforts to improve the existing level of accessibility of the Website to
17 Persons with a visual impairment as set forth in paragraph 15 hereof by no later
18 than twelve months from the Effective Date (the “Compliance Date”; the period
19 from the Effective Date to the Compliance Date shall be the “Modification
20 Period”).
21         19.   Plaintiffs’ Right to Conduct Compliance Audit: Plaintiffs
22 (through Plaintiffs’ counsel) shall have the right to perform, at their own cost,
23 their own accessibility testing of the Website. Plaintiffs (through Plaintiffs’
24 counsel) shall have thirty (30) days from the end of the Modification Period to
25 identify to Defendant in writing any ways in which they reasonably believe and
26 contend that Defendant has not substantially complied with its obligations under
27 paragraphs 14 and 18. Such written notice shall specify in detail the alleged
28 breach and the reason why Plaintiffs believes that Defendant has not substantially


                                             5
                                    CONSENT DECREE
1    complied with its obligations under paragraphs 14 and 18. If Plaintiffs do not
2    raise any issues in writing within the applicable 30-day time frame, Plaintiffs will
3    be deemed to have waived any and all remaining rights to challenge the
4    accessibility of the Website. If Plaintiffs raise any purported failure(s) of
5    Defendant to substantially comply with its obligations under paragraphs 14 and
6    18 in writing within the permitted 30-day window provided above, the Parties
7    (through their respective counsel) shall meet and confer within sixty (60) days
8    thereafter in good faith to determine a resolution of the issue(s); provided,
9    however, that Plaintiffs acknowledge and waive any and all rights that she may
10 otherwise have to recover from Defendant any damages, attorneys’ or experts’
11 fees, costs, expenses, or disbursements of any kind related to any such activity.
12                        SPECIFIC RELIEF TO PLAINTIFF
13         20.    Specific Relief: Plaintiffs and Defendant have agreed to settle all
14 matters relating to costs, damages, attorneys’ fees, experts’ fees, and other financial
15 matters through a separate confidential settlement agreement, the terms of which
16 regarding changes to Defendant’s Website are consistent with this Consent Decree
17 (the “Settlement Agreement”). The Settlement Agreement shall be provided to
18 the Court in camera for inspection and review if the Court so requires in order to
19 extend its enforcement jurisdiction over the terms of the Settlement Agreement.
20                  PROCEDURES IN THE EVENT OF DISPUTES
21         21.    The procedures set forth in Paragraphs 19 and 21 through 32 must be
22 exhausted in the event that Plaintiffs allege that Defendant has failed to meet its
23 obligations pursuant to this Consent Decree. There will be no breach of this Consent
24 Decree by Defendant in connection with such allegations until all such procedures
25 have been exhausted.
26          22.   Plaintiffs will notify Defendant in writing if it believes that the
27   Website is in any way not compliant with this Consent Decree in accordance with
28   the timeline and procedures set forth in Paragraph 19.


                                              6
                                    CONSENT DECREE
1          23.   If any issue remains unresolved following the Parties’ compliance with
2    procedures set forth above, within ninety (90) days thereafter, the Parties will each
3    have an additional sixty (60) days to select an expert and the two selected experts
4    will mutually select an independent expert (the “Accessibility Consultant”) with
5    experience in accessible website design who will evaluate the particular item(s)
6    raised based on whether those item(s) of the Website are in substantial
7    conformance with Defendant’s obligations under paragraphs 14 and 18.
8          24.   The Parties agree that no breach of this Consent Decree shall be
9    deemed to have occurred unless (a) the Accessibility Consultant determines that the
10   particular item(s) of the Website is not in substantial conformance with
11   Defendant’s obligations under paragraphs 14 and 18 and (b) Defendant fails to
12   remedy the issue within a reasonable period of time of not less than ninety (90)
13   days of receiving the Accessibility Consultant’s written opinion. If the
14   Accessibility Consultant believes that a reasonable time to remedy the items found
15   to be not usable is longer than 60 days, then the Parties may agree on a longer time
16   period without leave of Court so long as the extension is documented in writing
17   and executed by the Parties to this Agreement or their respective counsel.
18         25.   Should the Parties thereafter have a dispute regarding an issue raised
19   in a notice given under Paragraph 19 after the procedures in Paragraphs 23
20   through 24 have been exhausted, the dispute shall be handled pursuant to the
21   procedures set forth in Paragraphs 26 through 31 below.
22         26.   If a Party believes that any other Party has not complied with any
23   provision of the Consent Decree, that Party shall provide the other Party with
24   Notice of Non-Compliance containing the following information: (i) the alleged
25   act of non-compliance; (ii) a reference to the specific provision(s) of the Consent
26   Decree that are involved; (iii) a statement of the remedial action sought by the
27   initiating party; and (iv) a brief statement of the specific facts, circumstances and
28   legal argument supporting the position of the initiating party.


                                              7
                                    CONSENT DECREE
1          27.   Within forty-five (45) days of receipt of a Notice pursuant to
2    Paragraph 26, the non-initiating Party shall respond to the initiating Party in
3    writing.
4          28.   Within fourteen (14) days after the response described in Paragraph 27,
5    the Parties shall informally meet and confer and attempt to resolve the issues raised
6    in the Notice.
7          29.   If the matters raised in a Notice provided pursuant to the above are
8    not resolved within forty-five (45) days of the initial meet and confer required
9    by Paragraph 28, either Party may submit the unresolved matters to nonbinding
10   mediation before a mediator chosen by the Parties. If the designated mediator is
11   unable to serve as mediator or the Parties cannot agree to a mediator, then a
12   mediator affiliated with Judicial Arbitration & Mediation Services (“JAMS”)
13   shall be appointed. All costs of any mediation shall be borne equally by the Parties.
14   Each Party shall bear their own attorney fees and expert fees in connection with
15   any mediation.
16         30.   If the dispute is not resolved in mediation, the Parties then will
17   submit the matter for binding arbitration before a single arbitrator affiliated with
18   JAMS. The arbitration hearing shall be conducted at a mutually convenient
19   location and pursuant to JAMS Streamlined Arbitration Rules and Procedures.
20   Those Rules will be modified as necessary to ensure that the hearing is held as
21   soon as practicable after the submission to arbitration, and that a written decision
22   on the matter is rendered within sixty (60) days of the last hearing date. The
23   award of the arbitrator will be enforceable in this Court. All costs of any
24   arbitration shall be borne equally by the Parties. The successful Party may
25   recover their attorney fees and expert fees in connection with any arbitration, in
26   an amount as determined by the arbitrator.
27         31.   Any of the time periods set forth in Paragraphs 24 through 30 may be
28   extended by mutual agreement of the Parties.


                                              8
                                    CONSENT DECREE
1          32.   Any notice or communication required or permitted to be given to the
2    Parties hereunder shall be given in writing by e-mail and by overnight express mail
3    or United States first class mail, addressed as follows:
4
                  To Plaintiffs:
5                                    Scott J. Ferrell, Esq.
6                                    PACIFIC TRIAL ATTORNEYS
                                     4100 Newport Place Drive, Suite 800
7
                                     Newport Beach, CA 92660
8                                    E-mail: sferrell@pacifictrialattorneys.com
9                                    Phone: (949) 706-6464
                                     Fax: (949) 706-6469
10
                  To Defendant:
11
                                     Canada Goose U.S., Inc.
12                                   c/o Karim Momin
13                                   Morrison Cohen LLP
                                     909 Third Ave.
14                                   NY, NY 10022
15                                   Email: kmomin@morrisoncohen.com
                                     Phone: 212-735-8660
16
                                     Fax: 917-522-3160
17
                                      With a copy to:
18
19                                    Morrison Cohen LLP
                                      Attn: Fred H. Perkins, Esq.
20                                    909 Third Avenue, 27th floor
                                      New York, NY 10022
21                                    Email: fhperkins@morrisoncohen.com
22                                    Phone: 212-735-8647
                                      Fax: 917-522-3147
23
24
25
26
27
28


                                               9
                                     CONSENT DECREE
1
                                       MODIFICATION
2
           33.    No modification of this Consent Decree shall be effective unless in
3
4    writing and signed by authorized representatives of all Parties.
5                      ENFORCEMENT AND OTHER PROVISIONS
6           34.   The interpretation and enforcement of this Consent Decree shall be
7
     governed by the laws of the State of California. This Court shall retain jurisdiction
8
     over this matter for purposes of enforcement of this Consent Decree in accordance
9
10   with its terms.

11          35.   Except for the Settlement Agreement, this Consent Decree contains

12   the entire agreement of Plaintiffs and Defendant concerning the subject matter

13   described and addressed herein, and no other statement, promise, or agreement,

14   either written or oral, made by any party or agent of any party, that is not

15   contained in this Consent Decree shall be enforceable.

16          36.   If any provision of this Consent Decree is determined to be invalid,

17   unenforceable, or otherwise contrary to applicable law, such provision shall be

18   deemed restated to reflect as nearly as possible and to the fullest extent
     permitted by applicable law its original intent and shall not, in any event, affect
19
     any other provisions, all of which shall remain valid and enforceable to the fullest
20
     extent permitted by applicable law.
21
                                    PERSONS BOUND
22
           37.    This Consent Decree shall be binding on the Parties and their
23
     successors and assigns. In the event that Defendant seeks to transfer or assign all or
24
     part of its interest in any service covered by this Consent Decree, and the successor
25
     or assign intends on carrying on the same or similar use of the Website or online
26
     services, then the successor or assignee shall be solely responsible for the
27
28


                                               10
                                     CONSENT DECREE
1    obligations remaining under this Consent Decree for the duration of the remaining
2    term of the Consent Decree.
3          38.    The Parties to this Consent Decree expressly intend and agree that
4    this Consent Decree shall inure to the benefit of any persons with a visual
5    impairment who seek to access the Website, which visually-impaired persons shall
6    constitute third-party beneficiaries to this Consent Decree. Such third-party
7    beneficiaries shall be entitled to enforce the provisions of this Consent Decree
8    against Defendant and enforce the dispute resolution provisions herein.
9          39.    Plaintiffs and Defendant agree that, as of the date of entry of this
10 Consent Decree, litigation is not “reasonably foreseeable” concerning the
11 matters described herein and alleged in the Complaint. To the extent that any of
12 the Parties previously implemented a litigation hold to preserve documents,
13 electronically stored information, or things related to the matters described in
14 Paragraph 3, the Party is no longer required to maintain such a litigation hold.
15 Nothing in this paragraph relieves any Party of any other obligations imposed by
16 this Consent Decree.
17         40.    The signatories represent that they have the authority to bind the
18 respective Parties to this Consent Decree.
19 ///
20
21
22
23
24
25
26
27
28


                                              11
                                    CONSENT DECREE
1                          CONSENT DECREE HAS BEEN READ
2          41.   This Consent Decree has been carefully read by each of the
3    Parties, and its contents are known and understood by each of the Parties.
4    This Consent Decree is signed freely by each Party executing it. The Parties
5    each had an opportunity to consult with their counsel prior to executing the
6    Consent Decree.
7    Agreed and Consented to:
8
     Dated: ____________          _________________________
9                                 Cheryl Thurston, Individually
10
11 Dated: ____________            _________________________
                                  Dominick Martin, Individually
12
13 Dated: ____________             CANADA GOOSE U.S., INC.
14                                 By: _______________________
15                                 Its: _______________________

16 SO ORDERED:
17 Dated: July 29, 2019                          ____________________________
18                                               HON. GEORGE H. WU,
                                                 U.S. DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28


                                            12
                                  CONSENT DECREE
